Wood, J., (after stating the facts.) The presumption of negligence arising from the condition of the potatoes at the time of delivery is fully explained by the evidence. The proof shows that appellant was not negligent, either as warehouseman or carrier. There was no delay in the transportation of the potatoes after they were received by appellant. Appellant had them in its possession as carrier only one day. There was nothing in the appearance of the car when received by appellant to put it on notice of the defective condition. It was in apparent good order. It was furnished to appellee by the Illinois Central. The consignors of appellee received it at St. Louis, and sacked and reloaded the potatoes into it, and it was then delivered by the Illinois Central to appellant, as the last and connecting carrier, in apparently good condition, and transported by it promptly from Gray’s Point to the place of destination, and there promptly offered, to appellee, who requested that appellant keep it, which was done. It appears to us that, if there be any actionable negligence in this case, it was in the furnishing of a defective car, and for that appellant was in no wise responsible. Reversed and remanded for new trial.